Citation Nr: 0033501	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                  


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2000).

In the instant case, the appellant's service medical records 
include the appellant's entrance examination, dated in 
January 1964, which shows that at that time, the appellant 
underwent an audiological examination.  The examination 
showed that at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
hearing in the right ear was 25, 20, 20, 20, and 15 decibels, 
respectively (American Standards Association units converted 
to International Standards Organization units).  In the left 
ear for the same frequencies, his hearing was 25, 20, 20, 20, 
and 15 decibels (American Standard Association units 
converted to International Standards Organization units).  
The records show that in January 1965, the appellant was 
treated after complaining that he was having difficulty 
hearing out of his right ear.  At that time, the physical 
examination showed that his right ear canal was filled with 
cerumen.  The diagnosis was of cerumen in the right ear.  

The remaining records are negative for any complaints or 
findings of hearing loss.  The appellant's separation 
examination, dated in January 1966, shows that at that time, 
the appellant underwent an audiological examination.  The 
examination indicated that at 500, 1,000, 2,000, and 4,000 
Hertz, hearing in the right ear was 15, 10, 10, and 5 
decibels, respectively (American Standards Association units 
converted to International Standards Organization units).  In 
the left ear for the same frequencies, his hearing was 20, 
10, 10, and 10 decibels (American Standard Association units 
converted to International Standards Organization units).

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from March 1964 to March 1966.  The 
form also reflects that the appellant's Military Occupational 
Specialty (MOS) was as an auto maintenance helper.  In 
addition, the appellant's personnel records show that during 
service, the appellant's principal duty was as a "Sr." 
truck vehicle mechanic. 

In February 1999, the appellant underwent a VA audiological 
examination.  At that time, he stated that during service, he 
was a heavy equipment mechanic assigned to artillery units.  
The appellant indicated that due to the nature of his job, he 
was exposed to constant loud noise from the heavy equipment 
and the artillery.  He noted that he first realized that he 
had some hearing loss in 1964.  According to the appellant, 
at that time, he was working on a tank when it backfired 
right into his ears.  The appellant reported that since that 
time, he had had progressive bilateral hearing loss.  

The examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 40, 20, 40, 65, and 
60 decibels, respectively, with a pure tone average of 46 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 45, 25, 40, 70, 
and 75 decibels, with a pure tone average of 53 decibels.  
Speech discrimination percentages were 80 percent in his 
right ear and 86 percent in his left ear.  This constitutes 
hearing disability under 38 C.F.R. § 3.385 (2000).  The 
examiner expressed no opinion as to the etiology of the 
hearing loss.  However, the appellant submitted a private 
medical record from the Laredo Medical Group, dated in July 
1999, that contains an uninterpreted audiogram, with an by 
the examiner the appellant's hearing loss was likely due to 
noise exposure while in the service.   

As an additional matter, the record, including the October 
1999 Supplemental Statement of the Case, reflects that the RO 
denied the appellant's claim of service connection for 
bilateral hearing loss as not well grounded.  However, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him hearing loss at any 
time after service, particular soon after 
he was discharged.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should refer the 
case to the chief of a VA audiology 
clinic or to a specialist in 
otolaryngology for an opinion as to the 
following:  (1) Is hearing loss that is 
due to noise exposure first manifested at 
the time of the noise exposure or is it 
first manifested later; (2) Inasmuch as 
the veteran's hearing acuity (as shown by 
his service separation pure tone 
examination) was better than at service 
entrance and was normal in each ear 
except for a 20 decibel threshold in the 
left ear at 500 hertz (when converted to 
ISO standards), is it at least as likely 
as not that the hearing disability shown 
after service (about 30 years later based 
on the record as constituted at the time 
of this remand) is due to any in-service 
noise exposure.  If it is necessary to 
examine the veteran to answer these 
questions, he should be examined.   

3.  After undertaking any additional 
development deemed appropriate in 
addition to that specified above, the RO 
should review the examination report.  If 
the report is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).    

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  If the determination remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) have been 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



